DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 21 December 2020.  In view of this communication and the amendment concurrently filed, claims 1, 4-5, 9-10, and 13-23 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 10 February 2021, have been fully considered and are persuasive.
The Applicant’s argument simply states that claim 17, the sole remaining rejected claim, has been amended to correct the indefinite language therein and to overcome the previous ground of objection.  As these issues have been resolved, the previous grounds of objection and rejection have been withdrawn and all claims are now in condition for allowance.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 4-5, 9-10, and 13-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 14, and all claims dependent thereon, the prior art does not disclose, inter alia, an electrical machine comprising a stator and a rotor, 
wherein the rotor is rotatably mounted about an axis within the stator and has a rotor shaft which is designed as a hollow shaft and by means of which a hollow space is formed, the hollow space being provided for receiving a cooling medium, 
wherein an inner surface of at least one end section of the rotor shaft has a first projection and a second projection extending radially inwardly to different extents than one another to a first rotor shaft section with a first diameter at the inner surface, a second rotor shaft section with a second diameter at the inner surface and a third rotor shaft section with a third diameter at the inner surface, 
wherein a flow element is arranged in the hollow space of the rotor shaft in the second rotor shaft section, and wherein at least one radial outlet opening is formed in the region of the second rotor shaft section, said radial outlet opening fluidically connecting the hollow space in the rotor shaft to an outer region of the rotor shaft, 
wherein the flow element is generally sleeve-shaped and extends between a pair of ends, wherein the flow element defines an axial first opening axially between the ends, at least one radial second opening being axially aligned with the radial outlet opening for transmitting fluid from the hollow space to the outer region of the rotor shaft, and 
wherein an inside wall of the flow element tapers radially inwardly relative to at least one of the ends to a narrow point extending annularly about the axis and located axially between the pair of ends for varying a main volume flow through the hollow space of the rotor shaft relative to a secondary volume flow through the at least one second opening.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/Michael Andrews/
Primary Examiner, Art Unit 2834